     Case 3:17-cv-01362 Document 284 Filed 04/06/20 Page 1 of 16 PageID #: 4949



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


    THE CITY OF HUNTINGTON,

          Plaintiff,
                                                   Civil Action No. 3:17-01362
    v.                                             Hon. David A. Faber

    AMERISOURCEBERGEN DRUG
    CORPORATION, et al.,

          Defendants

    CABELL COUNTY COMMISSION,

          Plaintiff,
                                                   Civil Action No. 3:17-01665
    v.                                             Hon David A. Faber

    AMERISOURCEBERGEN DRUG
    CORPORATION, et al.,

          Defendants.


                       MEMORANDUM IN SUPPORT OF DEFENDANTS’
                       MOTION TO COMPEL DISCOVERY RESPONSES

         Defendants1 seek the production of certain custodial files essential to Defendants’ ability

to defend themselves in this action. The parties have agreed to certain document custodians, but

Plaintiffs2 have declined to search for and produce responsive documents from a number of other

custodial sources. Huntington has rejected custodians in some key disciplines, and Cabell County

has asserted a blanket objection to producing any documents from its Prosecuting Attorney’s

Office. Plaintiffs have not argued that any of these custodial files are irrelevant or subject to a


1
    AmerisourceBergen Drug Corporation, Cardinal Health, Inc., and McKesson Corporation.
2
 City of Huntington (“Huntington” or “City”) and Cabell County Commission (“Cabell County”
or “County”).


                                                                                     US_ACTIVE-152600235.7
    Case 3:17-cv-01362 Document 284 Filed 04/06/20 Page 2 of 16 PageID #: 4950



privilege, nor could they. In fact, Special Master Wilkes has already ordered Cabell County to

produce some documents from its Prosecuting Attorney’s Office.

          Accordingly, Defendants’ motion to compel the records of the critical, targeted custodians

identified below should be granted, and Plaintiffs should be ordered to produce the custodial

records at issue.

                                           ARGUMENT

     I.      Huntington Should be Ordered to Produce Files for the Custodians at Issue.

          On December 13, 2019, Huntington served its responses to Defendants’ first set of

interrogatories (Exhibit 1) and first set of requests for production of documents (Exhibit 2). In

its responses to Defendants’ Interrogatories 1 and 2, Huntington identified twenty-eight

employees (former and current) and ten departments that it believed “to have discoverable

information” and/or to “possess[] documents, data, or other information” relating to Huntington’s

claims. See Ex. 1 at 2-12.

          On December 31, 2019, Defendants sent Huntington a letter (Exhibit 3) requesting that

Plaintiffs produce the custodial files of the employees and departments identified in Huntington’s

discovery responses.3 Although the Parties have conferred extensively regarding Defendants’

requests for custodial files, Huntington has improperly refused to produce custodial files for the

below six individuals, despite the fact that some of these individuals were specifically named by


3
  During the March 27, 2020 conference call with the parties, Special Master Wilkes queried
whether the parties are in disagreement as to the meaning of the term “custodial” file. Defendants
do not believe there is a disagreement. Defendants and the attorneys representing Plaintiffs in
these actions have a substantial history of producing custodial files on terms that were largely
agreed in the multidistrict litigation proceeding from which these actions were remanded.
Defendants do not take Plaintiffs to be objecting on the basis that “custodial” file is vague or
undefined, and Plaintiffs do not appear to contest their obligation to produce the types of
information Defendants have sought throughout this proceeding (see Plaintiffs’ Discovery Status
Report (ECF No. 254) at 3). Rather, Plaintiffs object to producing any discoverable information
whatsoever for the specific individuals addressed herein.


                                                 -2-
    Case 3:17-cv-01362 Document 284 Filed 04/06/20 Page 3 of 16 PageID #: 4951



Huntington in its discovery responses and the remainder work in, or once worked in, the

departments (and in the same roles as other individuals) that Huntington specifically identified as

“possess[ing] documents, data, or other information.” Huntington’s refusal in each of these

instances boils down to its unsubstantiated claim that the requested discovery would be

“cumulative and duplicative.” That objection is not sufficient.

        Under Rule 26, a “party that objects to discovery as cumulative or duplicative must provide

a specific basis for that assertion.” Huntington has not done so. Instead, Huntington is speculating

that the subject custodial files would be “cumulative” of documents that it has agreed to produce

for other similar custodians. Such speculation is not a valid basis to refuse to provide discovery.

“The party resisting discovery, not the party seeking discovery, bears the burden of persuasion.”

McKelvey v. W. Reg’l Jail, 2015 WL 2144668, at *2 (S.D.W. Va. May 7, 2015). Huntington “must

do more to carry its burden than make conclusory and unsubstantiated allegations” such as these.

Id.; accord Buskirk v. Wiles, 2016 WL 7118288, at *6 (S.D.W. Va. Dec. 6, 2016) (Aboulhosn,

M.J.) (“To prevail upon an objection of burdensomeness, the objecting party must demonstrate

how the request is burdensome by submitting affidavits or other evidence revealing the nature of

the burden.”). “It is not sufficient to merely speculate that the proposed additional discovery will

yield nothing new.” Federal Rules of Civil Procedure, Rules and Commentary Rule 26 (citing

Garcia Ramirez v. U.S. Immigration & Customs Enf’t, 331 F.R.D. 194, 197 (D.D.C. 2019)).4


4
  Further, to the extent Huntington’s refusal is premised on a view that only individuals likely to
be deposed should be custodians (see ECF No. 254 at 3) that view flatly contradicts Rule 26’s
conception of the discovery process. See Kidwiler v. Progressive Paloverde Ins. Co., 192 F.R.D.
193, 199 (N.D.W. Va. 2000) (noting that “[i]nformation must be, at a minimum, relevant to be
discoverable” and that “courts broadly construe relevancy in the context of discovery” under
Rule 26(b)(1)). It also ignores the fact that document and deposition discovery inform each
other—that is, document review may identify the best individuals to depose, and deposition
testimony may identify additional individuals or sources with relevant information. At this stage
of the discovery process, where Huntington is in the best position to know the sources likely to
have relevant information, allowing Huntington to choose custodians based on who it believes

                                               -3-
  Case 3:17-cv-01362 Document 284 Filed 04/06/20 Page 4 of 16 PageID #: 4952



       Accordingly, Huntington should be compelled to produce the files of the following six

individuals.

       a.      Justin Antle, Huntington Deputy Fire Chief. In its responses to Defendants’

interrogatories, Huntington specifically identified Mr. Antle as a person “likely to have

discoverable information” related to Huntington’s claims. Ex. 1 at 2-3. For this reason, Mr.

Antle’s custodial documents are indisputably relevant and discoverable. See Fed. R. Civ. P. 26(c).

However, by letter dated February 21, 2020 (Exhibit 4), Huntington refused to produce Mr.

Antle’s custodial file based on its unilateral claim that Mr. Antle’s documents “would be

duplicative and cumulative” of the custodial file of Ray Canafax, another deputy fire chief whom

Huntington designated as having discoverable information. Ex. 4 at 4; see also Ex. 1 at 2-3. Yet,

Huntington has not explained how Mr. Antle’s documents would be duplicative and cumulative of

Mr. Canafax’s.

       Given that Huntington identified Mr. Antle as having relevant knowledge as a Deputy Fire

Chief, and given Mr. Antle’s 22 years of service with the Huntington Fire Department, Mr. Antle’s

custodial file is expected to contain documents regarding the “necessary and costly responses to

the opioid crisis” for which Huntington seeks reimbursement, “includ[ing] [costs] associated with

handling of emergency responses to overdoses.” Joint Third Amended Complaint (“TAC,” ECF

No. 2595) ¶ 19; see also id. ¶ 1437 (“As a direct and proximate result of Defendants’ tortious

conduct and the public nuisance created by Defendants, Plaintiffs have suffered and will continue

to suffer economic damages including, but not limited to, significant expenses for police,

emergency, health, prosecution, corrections, rehabilitation, and other services.”); Huntington’s



should be deposed would effectively result in Huntington unilaterally deciding who Defendants
depose. For these reasons, the identification of custodians cannot and should not be equivalent
to identifying individuals to depose.


                                              -4-
    Case 3:17-cv-01362 Document 284 Filed 04/06/20 Page 5 of 16 PageID #: 4953



Resp. to Interrog. No. 10 (Ex. 1) at 24 (“The Police and Fire Departments in the City have been at

the forefront in addressing the opioid public health crisis. These departments and their current

personnel have been challenged to continue responding to drug overdoses as the number of

overdoses increased dramatically over the years.”).

          Huntington should be ordered to produce Mr. Antle’s custodial files and responsive

documents. Mr. Antle’s custodial file is believed to include documents responsive to several of

Defendants’ Requests for Production, including but not limited to, Request Nos. 1, 4, 5, 6, 9, 10,

11, 15, 16, 17, 19, 22, 23, and 25. See Ex. 2 at 1-20. His files likely contain discoverable

information given his role with Huntington, and Plaintiffs have specifically identified Mr. Antle

as a person possessing discoverable information. Moreover, Huntington has not provided a

specific basis for the assertion that Mr. Antle’s documents would be “cumulative” of those being

produced for other custodians.

          b.    John Ellis, City of Huntington Police Captain. Huntington has provided no basis

for its refusal to produce the custodial file of Captain John Ellis of the Huntington Police

Department (“HPD”) other than an unsupported claim that it is “cumulative.” See Ex. 4 at 3.

Captain Ellis is one of five members of HPD’s Executive Command Staff.5 He has served on HPD

for 25 years and is now the Commander of the Criminal Investigations Bureau,6 which includes

the Forensics Investigation Unit.7    This bureau is “responsible for the collection, analysis,

documentation and interpretation of evidence in . . . crime scene investigations,” including opioid




5
   Huntington Police Department, Executive Command Staff, https://hpdwv.com/about-
us/executive-command-staff/.
6
    Id.
7
   Huntington Police Department, A Year of Transition: 2014 Annual Report, at 15,
http://www.cityofhuntington.com/assets/pdf/document-center/HPDReport_2014_web.pdf.


                                               -5-
    Case 3:17-cv-01362 Document 284 Filed 04/06/20 Page 6 of 16 PageID #: 4954



overdose deaths and other drug crimes.8 That evidence is critical to present a defense, including

on issues of proximate causation and nonparty fault, as it will provide detailed information on

misconduct involving opioids in Huntington and alternate causes of the opioid epidemic.

          Mr. Ellis is also expected to possess documents related to Huntington’s alleged damages.

See TAC ¶ 19 (alleging that Huntington seeks reimbursement for the “necessary and costly

responses to the opioid crisis,” including costs “associated with… handling opioid-related

investigations, arrests, adjudications, and incarceration”); see also id. ¶ 1437. Mr. Ellis’ custodial

file is believed to include documents responsive to several of Defendants’ Requests for Production,

including, but not limited to, Request Nos. 1, 2, 4, 5, 6, 7, 9, 10, 11, 15, 16, 17, 18, 19, 22, 23, and

25. See Ex. 2 at 1-20. As such, Huntington should be ordered to produce Mr. Ellis’ custodial files.

          c.     Gene Baumgardner, former Huntington Police Chief. In its February 21, 2020

letter, Huntington refused to produce Mr. Baumgardner’s custodial file because, according to

Huntington, “[a]ny files from the former police chiefs rolled over to the next chief in office.” Ex.

4 at 4. Huntington stated that “the City intends to provide documents that are responsive under

the custodial file of Hank Dial,” the current chief, and that these “documents would include the

files” of former chiefs, including Mr. Baumgardner. Id. Thereafter, the parties conferred and

Huntington disclosed that the documents being produced as part of Mr. Dial’s custodial files would

not include the emails of former chiefs of police or all of Mr. Baumgardner’s files.

          By letter dated March 17, 2020 (Exhibit 5), Huntington agreed to produce the custodial

files of Skip Holbrook (chief of police from 2007 to 2014), Jim Johnson (chief of police from April

2014 to September 2014), and Joe Ciccarelli (chief of police from 2014 to 2016). However,

Huntington continues to refuse to produce the custodial file of Mr. Baumgardner (who served from


8
    Id.


                                                 -6-
  Case 3:17-cv-01362 Document 284 Filed 04/06/20 Page 7 of 16 PageID #: 4955



2004 to 2007) because “the requested custodial file for Gene Baumgardner is cumulative.” Id. at

2. Huntington does not contend that Mr. Baumgardner’s documents would be included in those

of the other custodians whose documents it has agreed to produce, and Huntington has not

explained how Mr. Baumgardner’s documents could be “cumulative” given that he was the police

chief at a different time than the custodians whose documents it has agreed to produce. This is

inconsistent with Huntington’s position that “every year each Distributor Defendants distributed

opioids is relevant” in calculating Huntington’s alleged damages, “including but not limited to

2006 to 2014,” a timeframe which includes Mr. Baumgardner’s tenure as police chief. See Ex. 1

at 16.

         Because Mr. Baumgardner served as police chief during this relevant timeframe, his

custodial file is also expected to include documents regarding the “necessary and costly responses

to the opioid crisis” for which Huntington seeks reimbursement, including costs “associated

with… handling opioid-related investigations, arrests, adjudications, and incarceration.” TAC ¶

19. See also id. ¶ 1437. Mr. Baumgardner’s custodial file is believed to include documents

responsive to several of Defendants’ Requests for Production, including but not limited to, Request

Nos. 1, 2, 4, 5, 6, 7, 9, 10, 11, 15, 16, 17, 18, 19, 22, 23, and 25. See Ex. 2 at 1-20. For these

reasons, Huntington should be ordered to produce Mr. Baumgardner’s custodial file.

         d.    Robert Wilhelm, City of Huntington Former Finance Director. Defendants

requested the production of the custodial files of the four individuals who served as finance director

during the 2006-2014 timeframe that Huntington claims is relevant to its alleged damage

calculation. The custodial files of these individuals are expected to include documents regarding

the “necessary and costly responses to the opioid crisis” for which Huntington seeks

reimbursement. TAC ¶ 19. See also id. ¶ 1437. Mr. Wilhelm’s custodial file is believed to include




                                                -7-
  Case 3:17-cv-01362 Document 284 Filed 04/06/20 Page 8 of 16 PageID #: 4956



documents responsive to several of Defendants’ Requests for Production, including but not limited

to, Request Nos. 10, 11, 15, 16, 17, 18, 20, 22, 23, and 25. See Ex. 2 at 1-20.

       In its February 21, 2020 letter, Huntington refused to produce Mr. Wilhelm’s files because

they claim that, “[g]iven the number of financial custodians in this case,” Mr. Wilhelm’s

documents “would serve to be unnecessarily cumulative” of documents in the custody of Mr.

Wilhelm’s successors, whose custodial documents Huntington agreed to produce. See Ex. 4 at 3.

       Huntington’s objection is not sufficient. See Federal Rules of Civil Procedure, Rules and

Commentary Rule 26 (“A party that objects to discovery as cumulative or duplicative must provide

a specific basis for that assertion. It is not sufficient to merely speculate that the proposed

additional discovery will yield nothing new.”) Huntington has not offered any support for its

speculation that Mr. Wilhelm’s documents would be “cumulative” of documents in the custody of

his successors. Therefore, Huntington should be ordered to produce Mr. Wilhelm’s custodial file.

       e.      Greg Fuller, Huntington Former Fire Chief.               Defendants requested the

production of the custodial files of the four individuals who served as fire chief during the 2006-

2014 timeframe that Huntington claims is relevant to its alleged damage calculation. Mr. Fuller’s

custodial file is believed to include documents responsive to several of Defendants’ Requests for

Production, including but not limited to, Request Nos. 1, 4, 5, 6, 9, 10, 11, 15, 16, 17, 19, 22, 23,

and 25. See Ex. 2 at 1-20.

       In its February 21, 2020 letter, Huntington refused to produce Mr. Fuller’s files because,

“[g]iven the number of individuals requested in the fire department and the relevant timespan,”

Mr. Fuller “is not an appropriate custodian as his documents would prove to be cumulative.” See

Ex. 4 at 4. Like the other custodians that are the subject of this motion, Huntington has not offered

support for its speculation that Mr. Fuller’s documents would be “cumulative” of documents in




                                                -8-
  Case 3:17-cv-01362 Document 284 Filed 04/06/20 Page 9 of 16 PageID #: 4957



the custody of his successors. Moreover, Mr. Fuller served as fire chief into 2009, which is well

within the timespan that Huntington maintains is relevant. Therefore, Huntington should be

ordered to produce Mr. Fuller’s custodial file.

        f.      Angie Bracey, Executive Assistant to the Huntington Mayor. In its December

3, 2019 responses to Defendants’ interrogatories, Huntington identified Ms. Bracey as an

“employee[]… that possesses documents, data, or other information relating to the allegations of

the Joint Third Amended Complaint.” Ex. 1 at 11-12. Despite having specifically identified Ms.

Bracey as possessing relevant documents, Huntington has refused to produce her custodial file,

arguing that it would be “duplicative, [and] cumulative” of the documents contained in the

custodial file of Bryan Chambers, the mayor’s communications director. Ex. 4 at 4.

        As the executive assistant to the Mayor, Ms. Bracey’s custodial file is expected to include

documents regarding the formation and operation of the “Mayor’s Office of Drug Control Policy

(ODCP)” which was established in 2014 “to combat opioid addiction in Huntington … by creating

a holistic approach involving prevention, treatment, and law enforcement.” Huntington’s Resp. to

Interrog. No. 10 (Ex. 1) at 22-23. Ms. Bracey’s custodial file is expected to include, among other

things, documents regarding ODCP’s “strategic plans for addressing the opioid crisis,” including

the creation of the “harm reduction program.” Id. Ms. Bracey’s custodial file is believed to include

documents responsive to several of Defendants’ Requests for Production, including but not limited

to, Request Nos. 1, 3, 4, 5, 6, 7, 9, 10, 11, 15, 16, 17, 18, 19, 20, 22, 23, and 25. See Ex. 2 at 1-20.

        Huntington has offered no support for its speculation that Ms. Bracey’s documents would

be “cumulative” of those being produced for Mr. Chambers, an individual who performs a different

job from Ms. Bracey. If anything, the dearth of documents produced from the purported custodial

files from the Mayor’s Office confirms the importance of Ms. Bracey’s files. According to




                                                  -9-
    Case 3:17-cv-01362 Document 284 Filed 04/06/20 Page 10 of 16 PageID #: 4958



Huntington’s March 23, 2020 letter (Exhibit 6), former Mayor Wolfe’s custodial file is

substantially complete, but the file contains only four documents. Given that Huntington has

specifically identified Ms. Bracey as a person who possesses relevant documents, and given her

critical role over many years in the Mayor’s Office and the lack of appropriate custodial files from

that Office throughout the relevant timeframe, Huntington should be compelled to produce her

custodial file and responsive documents.

     II.      Cabell County Should be Ordered to Produce the Prosecuting Attorney
              Custodial Files at Issue

           Defendants’ first set of interrogatories asked for the identification of all departments,

agencies, subdivisions or other entities, officials, employees, and representatives that possess data,

or other information relating to the allegations in Plaintiffs’ Joint Third Amended Complaint. See

Defs.’ Interrog. No. 2 (Exhibit 7) at 3. In response to that request, Cabell County identified its

Prosecutor’s Office. Id. at 4. On December 31, 2019, Defendants requested the custodial files for

certain individuals from Cabell County’s Prosecuting Attorney’s office. (Exhibit 8) These

custodial files are believed to include documents responsive to several of Defendants’ Requests

for Production (Exhibit 9), including but not limited to, Request Nos. 1, 2, 3, 4, 5, 6, 7, 9, 11, 16,

17, 19, 22, 23, and 25. See Ex. 9 at 1-20.

           On January 29, the parties had a meet and confer call to discuss the prosecutor files. During

that call, Cabell County again refused to produce any prosecutor files, claiming that such a

production would be too burdensome.9 Throughout February and March, the parties met and


9
  Cabell County has not asserted that any privilege applies, nor could it. Under West Virginia law,
the “burden of establishing the attorney-client privilege or the work product exception, in all their
elements, always rests upon the person asserting it.” State ex rel. United Hosp. Ctr., Inc. v. Bedell,
199 W. Va. 316, 325 (1997) (internal quotation marks omitted). Attorney-client privilege does
not apply because “[t]he attorney-client privilege belongs to the client,” State ex rel. Allstate Ins.
Co. v. Gaughan, 203 W. Va. 358, 372 n.21 (1998), and Cabell County is not the client in criminal
matters brought by the Prosecuting Attorney, see W. Va. Code § 7-4-1(a) (“The prosecuting

                                                  - 10 -
 Case 3:17-cv-01362 Document 284 Filed 04/06/20 Page 11 of 16 PageID #: 4959



conferred regarding custodial file issues and worked to reduce disagreements, but Cabell County

consistently refused to produce prosecutor files. On March 19, Defendants sent Cabell County a

letter to confirm that the parties were at an impasse regarding the prosecutor custodial files

(Exhibit 10), and, on March 21, Cabell County confirmed, stating “[o]ur position will not change

on those custodians.” (Exhibit 11). Defendants request an order compelling Cabell County to

produce custodial files of twenty (20) individuals in its Prosecuting Attorney’s Office. The

individuals are as follows:

              Sean Hammers – Prosecutor at Cabell County Prosecutor’s Office (2014-present);
              Chris Chiles – Former Prosecutor at Cabell County Prosecutor’s Office (2006-
               2013);
              Charles W. Peoples Jr. – Assistant Prosecutor at Cabell County Prosecutor’s
               Office;
              Kellie M. Neal - Assistant Prosecutor at Cabell County Prosecutor’s Office;
              Jara L. Howard - Assistant Prosecutor at Cabell County Prosecutor’s Office;
              Lauren E. Plymale - Assistant Prosecutor at Cabell County Prosecutor’s Office;
              Kent L. Bryson - Assistant Prosecutor at Cabell County Prosecutor’s Office;
              Margaret Phipps Brown - Assistant Prosecutor at Cabell County Prosecutor’s
               Office;
              Sharon M. Frazier - Assistant Prosecutor at Cabell County Prosecutor’s Office;
              Joe Fincham - Assistant Prosecutor at Cabell County Prosecutor’s Office;
              Ryan Hamady - Assistant Prosecutor at Cabell County Prosecutor’s Office;
              Sherron Hornbuckle - Assistant Prosecutor at Cabell County Prosecutor’s Office;
              Jason Spears - Assistant Prosecutor at Cabell County Prosecutor’s Office;
              Sarah Dixon - Assistant Prosecutor at Cabell County Prosecutor’s Office;
              Tim Murphy – Investigator at Cabell County Prosecutor’s Office;
              Dawn Drown – Victim Advocate at Cabell County Prosecutor’s Office;
              Jeremy Bailey - Victim Advocate at Cabell County Prosecutor’s Office;
              Steve Kern - Victim Advocate at Cabell County Prosecutor’s Office;
              Tim Murphy – Investigator at Cabell County Prosecutor’s Office; and
              Madeline Pearson – Information Technology Specialist at Cabell County
               Prosecutor’s Office



attorney shall attend to the criminal business of the state in the county in which he or she is elected
. . . .”). Work-product protection also does not apply. See, e.g., Ostrowski v. Holem, No. 02 C
50281, 2002 WL 31956039, at *4 (N.D. Ill. Jan. 21, 2002) (“[M]any courts have found the work-
product privilege unavailable when a prosecutor in a prior criminal investigation later objects to
discovery by a litigant in a related and subsequent civil lawsuit.”).


                                                - 11 -
 Case 3:17-cv-01362 Document 284 Filed 04/06/20 Page 12 of 16 PageID #: 4960



         The custodial files for these individuals are highly relevant, as Special Master Wilkes’s

Discovery Ruling No. 1 indicates by ordering the production of information related to controlled

substances violations from the Prosecuting Attorney’s Office.10 In particular, the files are relevant

to at least three key defenses in this case: proximate causation, nonparty fault under West Virginia

Code § 55-7-13D(a)(2), and the statute of limitations. First, the files likely will provide details of

investigations and prosecutions of doctors, pharmacists, illegal drug trafficking organizations, and

others who engaged in misconduct that caused the opioid epidemic in Cabell County and the City

of Huntington, breaking the causal chain between Defendants’ alleged conduct and Plaintiffs’

alleged harm. Second, the files likely will show that nonparties are at fault for Plaintiffs’ injuries,

including by not sufficiently addressing opioid-related misconduct by others. Third, the files likely

will show that Cabell County officials became aware, long before the applicable limitations

periods, of opioid-related misconduct in Cabell County, their alleged resulting injuries, and

perhaps even solicitation from private litigants to sue distributors to recover for such injuries.

Indeed, prosecutors’ files in other opioid litigations have proven to contain highly relevant

information. For example, in Track 1 of the multidistrict litigation, evidence from a Cuyahoga

County prosecutor showed that prescription opioids “exploded” into Ohio “like a jailbreak” and

“absolutely” became a “problem” by the “early ’90s.”11 In addition, given the history of county

litigation against distributors in West Virginia, there is even more reason to believe that the

Prosecuting Attorney’s Office has relevant files. After the Attorney General sued Distributors in

2012, private counsel who were jointly representing the State urged a number of West Virginia

counties to bring their own lawsuits against Distributors, including in Boone and Kanawha


10
     ECF No. 248 at 6.
11
  See James A. Gutierrez Deposition Transcript, In re: National Prescription Opiate Litigation,
1:17-md-02804 (Jan. 31, 2019), relevant portion attached as Exhibit 12.


                                                - 12 -
 Case 3:17-cv-01362 Document 284 Filed 04/06/20 Page 13 of 16 PageID #: 4961



counties where private counsel recommended that those counties sue out-of-state distributors for

allegedly “dumping” opioids in the County. Defendants are entitled to discovery from the

Prosecuting Attorney’s Office files to determine, inter alia, whether Plaintiffs were told years ago

that they had claims against distributors and were solicited to sue.

          Further, Special Master Wilkes’ recent ruling ordering the production of certain documents

from the Prosecuting Attorney’s Office confirms the relevance and importance of files from that

Office:

          [I]n the interest in creating the best factual record possible, the undersigned RULES
          as follows. The undersigned finds Plaintiffs should be directed to provide any lists,
          reports or other compilation of statistics of arrests for controlled substances by law
          enforcement agencies under their jurisdiction, or those which they have access to.
          This would include the Sheriff’s Office and City of Huntington Police Department.
          Additionally, Cabell County should produce the same information from the
          Cabell County Prosecuting Attorney if available, along with any record.

          See ECF No. 248 at 6 (emphasis added). Because these subject Prosecuting Attorney

custodial files are highly relevant to Defendants’ defenses, and Cabell County has provided no

legitimate basis for its refusal to provide additional relevant documents from that office,

Defendants request that Cabell County be ordered to produce them.

                                            CONCLUSION

          For the reasons set forth herein, Defendants request an order granting their Motion to

Compel and ordering any further relief deemed necessary and appropriate.

April 6, 2020                                    DEFENDANTS

                                                 AmerisourceBergen Drug Corporation
                                                 By Counsel:

                                                 /s/ Gretchen M. Callas
                                                 Gretchen M. Callas (WVSB #7136)
                                                 JACKSON KELLY PLLC
                                                 Post Office Box 553
                                                 Charleston, West Virginia 25322
                                                 Tel: (304) 340-1000


                                                  - 13 -
Case 3:17-cv-01362 Document 284 Filed 04/06/20 Page 14 of 16 PageID #: 4962



                                  Fax: (304) 340-1050
                                  gcallas@jacksonkelly.com


                                  /s/ Robert S. Nicholas
                                  Robert A. Nicholas
                                  Shannon E. McClure
                                  REED SMITH, LLP
                                  Three Logan Square
                                  1717 Arch Street, Suite 3100
                                  Philadelphia, PA 19103
                                  Tel: (215) 851-8100
                                  Fax: (215) 851-1420
                                  rnicholas@reedsmith.com
                                  smcclure@reedsmith.com

                                  Cardinal Health, Inc.
                                  By Counsel:

                                  /s/ Steven R. Ruby
                                  Brian A. Glasser (WVSB #6597)
                                  Steven R. Ruby (WVSB #10752)
                                  Raymond S. Franks II (WVSB #6523)
                                  BAILEY GLASSER LLP
                                  209 Capitol Street
                                  Charleston, West Virginia 25301
                                  Tel: (304) 345-6555
                                  Fax: (304) 342-1110
                                  Counsel in Cabell County action

                                  /s/ Enu Mainigi
                                  Enu Mainigi
                                  F. Lane Heard
                                  Ashley W. Hardin
                                  WILLIAMS & CONNOLLY LLP
                                  725 Twelfth Street NW
                                  Washington, DC 20005
                                  emainigi@wc.com
                                  lheard@wc.com
                                  ahardin@wc.com




                                   - 14 -
Case 3:17-cv-01362 Document 284 Filed 04/06/20 Page 15 of 16 PageID #: 4963



                                  McKesson Corporation
                                  By Counsel:

                                  /s/ Jeffrey M. Wakefield
                                  Jeffrey M. Wakefield (WVSB #3894)
                                  jwakefield@flahertylegal.com
                                  Jason L. Holliday (WVSB #12749)
                                  jholliday@flahertylegal.com
                                  FLAHERTY SENSABAUGH BONASSO PLLC
                                  P.O. Box. 3843
                                  Charleston, WV 25338-3843
                                  Telephone: (304) 345-0200

                                  /s/ Timothy C. Hester
                                  Timothy C. Hester Mark H. Lynch
                                  Christian J. Pistilli
                                  Laura Flahive Wu
                                  COVINGTON & BURLING LLP
                                  One CityCenter
                                  850 Tenth Street NW
                                  Washington, DC 20001
                                  Tel: (202) 662-5324
                                  thester@cov.com
                                  mlynch@cov.com
                                  cpistilli@cov.com
                                  lflahivewu@cov.com

                                  /s/ Carol Dan Browning
                                  Carol Dan Browning
                                  Stites & Harbison, PLLC
                                  400 West Market Street
                                  Suite 1800
                                  Louisville, Kentucky 40202
                                  Tel: (502) 587-3400
                                  Fax: (502) 587-6391
                                  cbrowning@stites.com

                                  Counsel for McKesson Corporation




                                   - 15 -
 Case 3:17-cv-01362 Document 284 Filed 04/06/20 Page 16 of 16 PageID #: 4964



                                  CERTIFICATE OF SERVICE

          The undersigned counsel hereby certifies that on this 6th day of April, 2020, the foregoing

“Memorandum in Support of Defendants’ Motion to Compel Discovery Responses” was served

using the Court’s CM/ECF system, which will send notification of such filing to all counsel of

record.

                                                /s/ Gretchen M. Callas
                                                Gretchen M. Callas (WVSB #7136)




                                                 - 16 -
